Citation Nr: 0912440	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-08 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether 
service connection is warranted for the claimed disability.

2.  Entitlement to service connection for bilateral arthritis 
of the leg and knee due to shell fragment wound.

3.  Entitlement to an increased rating for a depressive 
disorder (previously diagnosed as anxiety with tension 
headaches), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana and a rating decision dated in April 
2006 by the RO in Detroit, Michigan.


FINDINGS OF FACT

1.  In May 1995, the RO denied the claim for service 
connection for PTSD.  The Veteran did not appeal this 
decision.

2.  Evidence associated with the claims file since the May 
1995 rating decision was not of record at the time of the May 
1995 decision and relates to an unestablished fact necessary 
to substantiate the Veteran's claim of entitlement to service 
connection for PTSD.

3.  The competent medical evidence of record does not 
indicate that the Veteran engaged in combat with the enemy or 
that he was a prisoner of war (POW) during his period of 
service and the Veteran's claimed stressors are not supported 
by the record. 

4.  The preponderance of the evidence shows that the 
Veteran's bilateral arthritis of the leg and knee is not 
etiologically related to military service. 

5.  The Veteran's service-connected major depressive disorder 
is manifested by depressed mood and affect, history of 
suicidal ideation, auditory and visual hallucinations, severe 
occupational impairment and an inability to establish and 
maintain effective social relations; the Veteran's GAF scores 
ranged from 45 to 68 throughout the course of this appeal.  


CONCLUSIONS OF LAW

1.  The May 1995 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  The evidence received subsequent to the May 1995 rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) 
(2008).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008). 

4.  Bilateral arthritis of the leg and knee was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

5.  The schedular criteria for a rating of 70 percent for 
service-connected depression have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 
9434 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An April 2004 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claim for service 
connection bilateral arthritis for leg and knee.  This letter 
notified him of his and VA's respective duties for obtaining 
evidence.  The Veteran was also informed of the disability 
rating and the effective date; however, this portion of the 
duty to notify was satisfied subsequent to the initial AOJ 
decision by way of a letter sent to the Veteran in March 
2006.  The Board finds that this error was not prejudicial to 
the Veteran because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in January 2007 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  The Veteran will not be 
prejudiced by the Board proceeding to decide his claims, as 
the timing error did not affect the essential fairness of the 
adjudication.  

In reference to VA's duty to notify in the context of a claim 
to reopen, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial. 

In this case, the Board is granting in full the benefit 
sought on appeal.  Thus, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist in respect to the claim of whether new 
and material evidence has been submitted to reopen the claims 
of entitlement to service connection for PTSD, such error was 
harmless and will not be further discussed.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

In this case, the Veteran was provided some of the pertinent 
information in the October 2004 VCAA notice.  The letter 
notified the Veteran of his and VA's respective duties for 
obtaining evidence.  The Veteran was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating an increase in severity of the 
disability.  The letter notified the Veteran that he may 
submit statements from other individuals who are able 
describe from their knowledge and personal observations on 
what manner his disability has become worse.  The Veteran was 
also informed of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  

However, the October 2004 letter did not specifically inform 
the Veteran that he should provide evidence demonstrating the 
effect the worsening of his service-connected disability has 
on his employment and daily life.  The Board notes that this 
information was provided in the VA mental disorders 
examination in October 2004.  Thus, the Board finds that the 
Veteran was not prejudiced for the lack of notification that 
he should provide evidence on how his disability affects his 
employment and daily life.

With regard to the duty to assist, the claims file contains 
service treatment records, service personnel records, VA 
treatment records, a November 2003 VA examination report for 
joints, an October 2004 VA examination report for mental 
disorders, and a March 2006 VA PTSD examination report .  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  

The Board notes that the Veteran submitted a PTSD 
questionnaire in August 2003.  The only listed stressor was 
that the Veteran was wounded in action March 14, 1969.  He 
did not provide any other stressor information in that 
questionnaire.  The RO reviewed the Veteran's service medical 
records and his service personnel records and noted that 
there was no indication in those records that the Veteran was 
wounded in action in Vietnam.  The Board notes that the 
Veteran reported other stressors in his VA treatment records 
and VA examinations.  These statements did not provide 
specific dates, location of the claimed events or the 
military units involved.  The RO could not conduct a search 
regarding the claimed stressors, as the Veteran did not 
provide sufficient information concerning the events.  The RO 
sent letters to the Veteran for additional information 
regarding his PTSD stressors in August 2003 and November 
2003.  However, the Veteran did not provide additional detail 
about any of the claimed in-service stressors.  The Board 
notes that VA is not obligated to verify stressors that are 
too vague.  The Veteran must provide, at a minimum, a 
stressor that can be documented, the location of where the 
incident occurred, the approximate date within a two-month 
window, the name and other identifying information of other 
individuals involved, and the unit of assignment.  See M21-
1MR, Part IV, Subpart 2, Chapter 1, Section D, 14d.   The 
United States Court of Appeals for Veterans Claims (the 
Court) has specifically held that "[t]he duty to assist is 
not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Therefore, the Board concludes that VA has done everything 
reasonably possible to assist the Veteran in verifying his 
claimed in-service stressors.  Accordingly, the record 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration. 

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  New and Material Evidence

An unappealed rating decision in May 1995 denied the 
Veteran's claim of entitlement to service connection for PTSD 
on the basis that the Veteran did not have a current 
diagnosis of PTSD.  The relevant evidence of record at the 
time of the May 1995 rating decision consisted of service 
treatment records, VA treatment records, VAMC Battle Creek 
hospitalization reports and a VA examination report dated in 
December 1994.  The Veteran did not file a notice of 
disagreement within the required time limit.  Therefore, the 
May 1995 rating decision is final based on the evidence of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Although the RO determined in April 2004 that new and 
material evidence was presented to reopen the service 
connection claim of PTSD, this decision is not binding on the 
Board.  The Board must first decide whether evidence has been 
received that is both new and material.  Barnett v. Brown, 83 
F.3d 239 (1993) (Board reopening is unlawful when new and 
material evidence has not been submitted).  Consequently, the 
Board will adjudicate the question of whether new and 
material evidence has been received.  

The Veteran filed a request to reopen his claim for service 
connection for PTSD in September 2003.  Evidence received 
since the May 1995 rating decision includes service personnel 
records, VA treatment records, VA examinations dated in 
October 2004 and March 2006, and statements by the Veteran.  
All of the evidence received since the May 1995 rating 
decision is new in that it was not of record at the time of 
the May 1995 decision.  In addition, the service treatment 
records reveal that the Veteran has a current diagnosis of 
PTSD linked to a claimed in-service stressor.  The evidence 
is material because it relates to the unestablished fact of a 
current medical diagnosis of PTSD linked to a claimed in-
service stressor, which is necessary to substantiate the 
claim.  Thus, the Board holds that the newly submitted 
evidence is so significant that it must be considered in 
order to decide the merits of this claim fairly, and as such, 
the claim for entitlement to service connection for PTSD must 
be reopened for full review.  38 C.F.R. § 3.156(a).

III.  Merits of the Claims for Service Connection 

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

PTSD

The Veteran filed a claim for entitlement to service 
connection for PTSD.  The Veteran contends that he currently 
suffers from PTSD as a result of combat related incidents 
that occurred during his military service in the Republic of 
Vietnam from 1967 to 1969.  The RO denied the claim.  The 
Veteran appeals this decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

As noted above, in order for the Veteran to be entitled to 
service connection for PTSD, the medical evidence must show a 
diagnosis of PTSD linked to an in-service stressor.   A 
psychological report dated in December 2003 reveals that the 
Veteran stated he was involved in heavy combat and wounded 
three times in Vietnam.  He also reported that the Veteran 
and his brother were in a jeep, which overturned after a 
Vietnamese through a grenade at it.  The report shows that 
the Veteran was diagnosed with PTSD derived from incidents 
while serving in Vietnam.  A VA mental health examination 
dated in October 2004 provides a diagnosis of PTSD.  During 
the examination, the Veteran reported that he experienced 
attacks in Vietnam between 1968 and 1970 including a shrapnel 
wound.  The examiner noted that this was a complicated case 
and the Veteran was unable to provide a consistent history 
either due to a psychosis or past drug use.  The examiner 
indicated that the Veteran's current PTSD could be related to 
his time in Vietnam. The Board notes that a VA examination 
for PTSD conducted in March 2006 showed that the Veteran did 
not meet the criteria for a diagnosis of PTSD.  However, this 
does not mean that the Veteran cannot receive service 
connection for PTSD.  The requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of 
the claim."  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Based on the foregoing, the Board finds that record 
shows a diagnosis of PTSD linked to combat stressors and 
therefore, two of the three elements for establishing service 
connection for PTSD have been satisfied. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(d).

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the Veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a Veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

The record shows that the Veteran did not receive medals that 
clearly indicate that he engaged in combat.  The Veteran's DD 
Form 214 shows that the Veterans military occupational 
specialty was a welder.  The Veteran's service personnel 
records also show that his military occupational specialty 
was a cannoneer in an artillery battalion in the Republic of 
Vietnam from January 1969 to November 1969.  Although the 
Veteran was attached to an artillery battalion, direct combat 
experiences are not shown to be part of the Veteran's duties 
in Vietnam.  Neither the Veteran's military specialty as a 
cannoneer nor his service records, disclose that the nature 
of his duties exposed him to a more than ordinary stressful 
environment, even given the fact that service in a combat 
zone is stressful in some degree to all who are there, 
whatever their duties and experiences.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board notes that the 
medical record shows that the Veteran reported that he was a 
prisoner of war (POW) and that he received the Purple Heart.  
However, the Veteran's DD Form 214 and his service personnel 
records do not show that he was a POW or that he received a 
Purple Heart.  As such, the Board finds that the Veteran is 
not shown to have engaged in combat with the enemy.  

As the record contains no evidence that the Veteran engaged 
in combat with the enemy during active service nor has the 
evidence established that he was a POW, there must be 
credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  The Veteran's service records do not support any 
of the Veteran's claimed stressors.  In addition, the Veteran 
did not provide sufficient detail to facilitate a more 
detailed search.  The Veteran filed out the PTSD 
questionnaire and listed himself as wounded in action on 
March 14, 1969.  The Veteran's service records do not 
document any wounds from combat.  In regards to the Veteran's 
other claimed stressors from his VA treatment records and VA 
examinations, he did not identify specific stressor 
information, including dates, names or units involved.  As 
such, the Veteran has provided nothing more than a general 
assertion so that an attempt at verifying his stressors could 
not be made.  

The only evidence substantiating that the Veteran experienced 
the in-service stressors is his own testimony.  However, as 
noted above, the Veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen v. Brown, 
10 Vet. App. 128, 138 (1997), and Dizoglio, 9 Vet. App. at 
166.  The record must contain service records or other 
corroborative evidence, which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressors.  Id.  Although it is plausible that the 
Veteran experienced some of the stressors that he reported, 
there is no verification from personnel records, lay 
statements from service members, or other corroborating 
evidence in the record to support the Veteran's contention 
that any of the claimed events occurred.  Thus, because none 
of the Veteran's previous diagnoses of PTSD was based upon a 
verified in-service stressor, the claim for service 
connection for PTSD must be denied.  

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim of entitlement to 
service connection for PTSD.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  Thus, service 
connection for PTSD is not warranted.

Bilateral Arthritis of Leg and Knee

The Veteran filed a claim for entitlement to service 
connection for bilateral arthritis of the leg and knee.  He 
contends that he has arthritis due to shrapnel wounds of both 
of his legs during Vietnam and fractures sustained during a 
hit and run accident in 2002.  The RO denied his claim.  The 
Veteran appeals this decision.

In assessing whether the Veteran is entitled to service 
connection for bilateral arthritis of the leg and knee, the 
evidence of record must show that the Veteran currently has 
that disability.  The record reveals that in January 2004 a 
physician assistant provided the opinions that the Veteran 
has osteoarthritis and chronic arthritis pain in the 
bilateral lower extremities.  Based on the foregoing, the 
Board finds that the Veteran has the claimed disability.

Nevertheless, the medical evidence does not show that the 
Veteran's current bilateral knee and leg disorder is related 
to his active military service or manifested to a compensable 
degree within one year of discharge, or manifested a 
continuity of symptomology indicative of a bilateral knee and 
leg disorder in the first several years after discharge from 
military service.  The service medical records do not show 
any complaints or treatment for a leg or knee problem, 
including shrapnel wounds during active military service.  
The Veteran's separation examination dated in November 1969 
reveals that the Veteran's lower extremities were normal and 
the record did not document that the Veteran had received 
shrapnel wounds to the lower extremities in Vietnam.  The 
first evidence of complaints or treatment for a bilateral 
knee and leg disorder was in 2003, approximately 33 years 
after discharge from active service and after his lower 
extremities were injured in a hit and run accident in 
December 2001.  In addition, during the Veteran's VA 
examination for the joints, he reported that he never had any 
trouble with is joints until he was struck by a hit and run 
driver in December 2001.  The Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service that 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   
Accordingly, the Board finds this evidence persuasive in 
showing that the Veteran's bilateral arthritis of the leg and 
knee is not related to his military service.  

Furthermore, there is no competent medical opinion of record 
that shows the Veteran's current bilateral knee and leg 
disability is etiologically related to military service.  The 
Board notes that in January 2004 a physician assistant 
provided the opinion that the Veteran's arthritis pain of the 
lower extremities are secondary to shrapnel injuries in 
Vietnam and fractures sustained in a hit run accident in 
2002.  The Veteran's service medical records do not indicate 
that the Veteran received shrapnel injuries to the lower 
extremities during military service.  Although the Veteran is 
currently service connected for a scar of the left leg, there 
is no evidence to suggest it is related to a shrapnel injury.  
Thus, the Board finds that the opinion is based on 
unsubstantiated information provided by the Veteran and 
therefore, it does not have any probative value regarding the 
issue of etiology to service.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences described 
by the veteran); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

The Veteran contends that his bilateral arthritis of the leg 
and knee is related to an injury in military service.  Lay 
persons can provide an account of observable symptoms, such 
as pain in his legs.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters such as an opinion on the etiology of arthritis has 
no probative value because lay persons are not competent to 
offer such medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Veteran is not a licensed 
health care professional; therefore, the lay evidence offered 
by the Veteran is not competent medical evidence and does not 
prove a relationship between the Veteran's current bilateral 
arthritis of the leg and knee and his military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
Veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Veteran's claim for entitlement to service 
connection for bilateral arthritis of the leg and knee is not 
warranted. 

IV.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The Veteran's service-connected depressive disorder is 
presently assigned a 30 percent rating under 38 C.F.R. § 
4.130, Diagnostic Code 9434.  A depressive disorder is rated 
pursuant to the General Rating Formula for Mental Disorders.  
Id.    

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the Veteran's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from one to 100 with the higher numbers representing 
higher levels of functioning.  A score of 41 to 50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score between 51 and 60 reflects "[m]oderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupation, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers)."  Id.  A GAF score ranging between 61 
and 70 indicates "[s]ome mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships."  Id.  

The Board notes that medical evidence indicates that Veteran 
has other mental disorders besides depression; however, the 
clinicians did not separate the different symptoms.  The 
Court has stated that if the distinction between service 
connected and non- service connected symptomatology cannot be 
made without resorting to speculation, the benefit of the 
doubt should be resolved in favor of the Veteran.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in favor of the Veteran, dictates that such signs 
and symptoms be attributed to the service-connected 
condition).  Therefore, in the situations where the 
clinicians did not distinguish between the Veteran's 
depressive symptoms and his other mental health disorders, 
the Board will consider all of the reported symptoms. 

The Veteran underwent a VA examination in October 2004.  The 
examiner noted that this was a very complex case, as the 
Veteran appeared to be unable to provide a consistent 
history, possibly do to extensive alcohol and cocaine abuse 
or neurological difficulties.  The examiner stated that it 
was difficult to determine what was really going on with the 
Veteran from a one-time examination.  The examiner noted that 
the Veteran demonstrated depression, a depressed mood and 
anxiety.  He had isolated himself and he had little interest 
or pleasure in doing things.  He reported that he felt down 
and hopeless.  The Veteran moved very slowly and was fidgety.  
He had thoughts that he would be better off dead.  The 
Veteran indicated that he sometimes had panic attacks, which 
included shortness of breath, sweating, racing heartbeat, 
dizziness, tingling, nausea, upset stomach.  He has had 
difficulty sleeping.  He had trouble concentrating and was 
easily annoyed and irritated.  The examiner noted that the 
Veteran did not have impaired impulse control.  The examiner 
determined that the Veteran had severe difficulty in 
employment, relationships and schooling.  He had moderate 
difficulty with routine responsibilities, family role, 
physical health and quality of life.  The Veteran had mild 
difficulty with activities of daily living.  The examiner 
noted that he was not employable and his ability to manage 
finances was poor.  The examiner assigned the Veteran a GAF 
score of 45.                                                                                                                                                                                                                     

A December 2005 VA treatment record shows that the Veteran 
complained of nightmares, difficulty sleeping and depression.  
He expressed feeling depressed every day, anhedonia, loss of 
appetite and general "dulling" of his thoughts and 
concentration.  The Veteran reported that these symptoms have 
become worse since the death of his father three months prior 
to the treatment.  He denied current suicidal ideations.  The 
Veteran reported command auditory hallucinations.  The voice 
is not present continuously and he did not know what triggers 
it.  In addition, he reported visual hallucinations.  The 
Veteran had been experiencing loss of sleep due to frequent 
nightmares related to his combat experiences in Vietnam.  The 
Veteran reported that he is divorced and he has dated his 
current girlfriend for 12 years.  His only social interaction 
is when his girlfriend or niece visit him at his apartment.  
He is content to stay in his apartment and be by himself.  
The Veteran was unemployed and he lived alone in his 
apartment.  His mood was dysphoric and his affect was 
blunted, restricted and constricted.  He was provided with a 
GAF score of 55.

The Veteran underwent another VA examination in March 2006.  
The Veteran complained of mildly depressed mood and 
loneliness.  He denied suicidal or homicidal ideation.  He 
reported memory and concentration problems, insomnia, 
disturbed appetite, lack of sex drive and activity and loss 
of interest in being with others.  The Veteran stated that he 
felt detached from others and prefers being alone.  He 
reported that he has a 21 year old daughter with whom he does 
not maintain contact.  He claimed that he heard voices in the 
past; however, he denied current auditory hallucinations.  
The Veteran noted he had battled a 10-year crack-cocaine 
addiction and that he has been abstinent from that substance 
since 2003.  The Veteran discussed a typical day as waking up 
at 6:30 in the morning to drive some special needs children 
in the area to school in the morning and he brings them home 
in the afternoon.  He watches television most of the day and 
attends to household chores, meal preparation, grocery 
shopping and managing his own funds.  The examiner assigned 
the Veteran a GAF score of 68.

A VA psychological evaluation dated in September 2006 noted 
that the Veteran reported that he had nightmares of Vietnam 
and depression.  The examiner reported that the Veteran's 
affect was anxious and depressed.  His mood was dysphoric.  
The Veteran had poor recollections and he reported some 
visions.  The Veteran was alert and oriented.  He denied the 
presence of suicidal thoughts, plans or intents.  The 
examiner provided the Veteran with a GAF score of 51.  

Based on a careful review of the evidence, the Board finds 
that the Veteran's symptoms of depression demonstrate 
occupation and social impairment with deficiencies in most 
areas, including work, family relations, judgment, thinking 
and mood.  Specifically, the Board finds significant that the 
Veteran's medical records included findings of near-
continuous depression affecting his ability to function, 
anhedonia, occasional suicidal ideation, impaired sleep, 
difficulty with concentration, auditory and visual 
hallucinations, severe occupational impairment and social 
impairment with an inability to establish and maintain 
effective relationships.  Although the evidence does not 
indicate that the Veteran symptoms include impaired impulse 
control, such as unprovoked irritability with periods of 
violence, spatial disorientation or intermittently illogical 
speech, obscure or irrelevant, the overall evidence indicates 
that the Veteran has occupational and social impairments in 
most areas.  Accordingly, the Board finds that the Veteran's 
disability picture more closely approximates a 70 percent 
disability evaluation.  

The Board notes that the VA examinations and treatment 
records show that the Veteran's GAF scores ranged from 45 to 
68 during the appeal period. A GAF score from 41 to 50 
indicates that the Veteran has serious symptoms of a mental 
illness or has major impairment in social or occupational 
functioning.  A GAF score from 51 to 60 reflects moderate 
symptoms or moderate difficulty in social or occupational 
functioning and a GAF score range from 61 to 70 shows some 
mild symptoms or some difficulty in social or occupational 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  The Board recognizes 
that while a GAF score may be indicative of a certain level 
of occupational impairment, it is only one factor in 
determining the Veteran's degree of disability.  See Bowling 
v. Principi, 15 Vet. App. 1, 14 (2001).  In this case, 
although there are fluctuations in the Veteran's GAF score, 
his overall disability picture including symptoms reported in 
the VA treatments records and VA examinations, the Board has 
determined that the Veteran's disability picture more closely 
approximates a 70 percent rating.  

The Board has considered whether staged ratings are 
appropriate.  The Board considered the most severe 
manifestations of the Veteran's depressive disorder, and a 
staged rating would not provide any benefit to the Veteran.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, 
in this case, staged ratings are not appropriate and the 
Veteran should be awarded a 70 percent disability rating for 
the entire appeals period.

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of characteristics 
such as grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  36 C.F.R. § 4.130, Diagnostic Code 9434.  There is 
evidence that the Veteran has impairment in thought process 
and at one point, the evidence indicated that the Veteran had 
total occupational impairment as discussed above.  However, 
in reviewing the entire evidence of record, it does not show 
total occupational and social impairment due to depression 
and the criteria for a 100 percent rating have not been met 
or approximated.

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected depressive disorder is inadequate.  
A comparison between the level of severity and symptomatology 
of the Veteran's depression with the established criteria 
found in the rating schedule for a mental disorder shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board notes that 
the record shows that the Veteran is unemployed; however, in 
the last VA examination the Veteran stated that he transports 
special needs children to and from school.  Accordingly, the 
evidence does not show that his depression has caused marked 
interference with his employment.  Furthermore, the medical 
record does not show that the Veteran's depressive disorder 
has necessitated frequent periods of hospitalization during 
the appeal period or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).








	(CONTINUED ON NEXT PAGE)


ORDER

1.  New and material evidence having been submitted, a claim 
of entitlement to service connection for PTSD is reopened and 
the appeal is granted to that extent only.

2.  Entitlement to service connection for PTSD is denied.

3.  Entitlement to service connection for bilateral arthritis 
of the leg and knee due to shell fragment wound is denied.

4. Entitlement to an initial rating of 70 percent for 
service-connected depressive disorder (previously diagnosed 
as anxiety with tension headaches) for the entire appeal 
period is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


